Robeson v. Brown, 63 N.C. 554, Hilliard v. Moore, 65 N.C. 510, cited and approved.
This action was brought by the plaintiff to recover of the defendant the value of a certain quantity of wood. It was proved by the plaintiff that his testatrix on the 18th day of July 1864, sold to the defendant 583 1/2 cords, of wood, and on the 1st day February, 1865, 422 1/2 cords, at $1.10 per cord, and that it was agreed that the price should be paid in Confederate currency. The counsel for the defendant asked the Court to instruct the jury that the plaintiff according to the contract, was only entitled to recover according to the scale, the value of the Confederate currency, and not the value of the wood.
The Court declined the instructions, and directed the jury to return a verdict for the value of the wood, which was proved *Page 278 
to be fifty cents per cord, and the jury accordingly assessed the value of the wood at $503, and judgment was rendered for the same.
The defendant alleged that the Court erred:
1. In refusing the instructions asked for.
2. In instructing the jury to return a verdict for the value of the wood.
Motion for a new trial. Motion overruled. Judgment
Appeal to the Supreme Court.
The question presented in this case has often been before this Court, has been fully and ably argued by learned counsel, has received our most mature and deliberate consideration, and has been frequently solemnly adjudicated. Robeson v. Brown, 63 N.C. 554. Hilliard v. Moore, 65 N.C. 540, and the intermediate cases.
The construction which we have given to the ordinance and statutes governing contracts, like the one before use, has been adopted by the legal profession, and has adjusted nearly all the business transactions to which they relate, and their operation has almost ceased with the necessities which called them into existence, and they will soon become obsolete by the effluxion of time. The unfortunate and anomolous [anomalous] condition of things which resulted from the late rebellion called for elevated patriotism and the highest wisdom in our legislators. Our state government and public institutions; our system of law and social policy; our private fortunes and public credit were all damaged or swept away by a deluge of misfortune, and every man seemed to be catching at the planks of the shipwreck, regardless of the welfare of his neighbor. Under such circumstances, the Legislature, acting upon the paramount principle, that Salus populi suprema lex, enacted homestead provisions, stay laws, amnesty bills, and other remedial statutes, founded upon the broad principles of equity and justice, and intended for the general public good.
The Legislature may not have regarded with critical accuracy and technical precision, the doctrine about "impairing the obligation of contracts" contained in a constitution which our people had repudiated, and had just made such strenuous efforts to destroy. Our legislators acted in the exercise of their *Page 283 
wise discretion, and their beneficent legislation has been sanctioned by a liberal and enlightened public opinion. The statutes which we are considering have done much good, and will soon cease to have any vitality, and to declare them unconstitutional now, would be like speaking disrespectfully of the honored dead.
The power of the Courts to declare Statutes unconstitutional is a high prerogative, and ought to be exercised with great caution, and they should "not declare a statute void unless the nullity and invalidity of the Act, are placed in their judgment beyond reasonable doubt. A reasonable doubt must be solved in favor of the legislative action, and the Act be sustained." Cooley on Con. lim. 102.
After so many decisions sustained by legislative sanction and public opinion, we think it would be unwise and unjust to declare these remedial statutes to be void, after their purposes have been nearly accomplished, and in a case in which such an inconsiderable amount is in dispute, and the justice of the matter is with the plaintiff.
We listened with attention and respect to the learned and elaborate argument of the defendant's counsel, on account of the distinguished position which he deservedly occupies as a member of the bar.
We have reconsidered the decisions mentioned in the argument, and think that they are uniform and consistent, and a just interpretation of the legislative will.
There is no error.
PER CURIAM.                            Judgment affirmed. *Page 284